Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1-20 are currently pending and have been examined.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Re claim 8, line 2 recites “to the first code resource filtering, by the first device …” However, it appears that a comma “,” is missing before the term “filtering”.
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-11 are directed to a method; thus, these claims are directed to a process, which is one of the statutory categories of invention. Claims 12-16 are directed to a system comprising memory and a processing device; therefore, directed to a machine which is a statutory category of invention. Claims 17-20 is directed to a non-transitory computer-readable storage medium, which is a manufacture, and thus a statutory category of invention. 
The claims recite steps of identifying, by a first device comprising a first processor, a storage data structure, wherein the storage data structure stores information corresponding to a group of code resources for use by services executable by a second device comprising a second processor; based on deployment of a change to a first code resource of the group of code resources, searching, by the first device, the storage data structure to identify a first service that was implicated by the change to the first code resource; and based on the first service being implicated, determining, by the first device, the first service has a dependency on the change to the first code resource.
The limitations of determining, by the first device, the first service has a dependency on the change to the first code resource, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determining” in the context of this claims encompasses manually identifying a service that depends on code resource that has changed. Similarly, the limitations identifying, by a first device comprising a first processor, a storage data structure, wherein the storage data structure stores information corresponding to a group of code resources for use by services executable by a second device comprising a second processor; searching, by the first device, the storage data structure to identify a first service that was implicated by the change to the first code resource, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “searching” in the context of the claims encompasses the user manually identifying the storage data structure and searching for a first service implicated by a change of a code resource. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Dependent claims 2-11, 13-16 and 18-20 recite limitations that further narrow the abstract idea; therefore, these claims are also found to recite an abstract idea.
This judicial exception is not integrated into a practical application because additional elements such as the a first device comprising a first processor and a second device comprising a second processor in claims 1, 12, 17; a memory and first processor in claim 12, and the non-transitory machine-readable  medium in claim 17, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer/processor.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a first device comprising a first processor to perform both the identifying, searching and determining steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a deployer that deploys a change to a code resource” and “a dependency lister that receives an indication that a service is implicated” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

The claim limitations “a deployer that deploys a change to a code resource” and “a dependency lister that receives an indication that a service is implicated” in claim 12 invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification lacks adequate structure to perform the claimed functions. Although the specification, par. 0065 and Figure 7, discloses “deployer component” and “dependency lister component” as performing the functions, they are software modules stored in storage media. Further, while the specification describes processors (e.g. general purpose processors), it fails to disclose necessary algorithms to transform the processor to perform the functions. The specification lacks sufficient details such that one of ordinary skill in the art would understand which structures perform the claimed functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b). Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 12, line 10-11, recites “the second device searched” However, it is uncertain when did the second device search the list of code resources. 
As per claims 13-16, they are rejected as being dependent on rejected claim 12.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 10-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberlein et al. (U.S. Pub. No. 20170161061 A1).

As per claim 1, Eberlein teaches the invention including a method, comprising:
identifying, by a first device comprising a first processor, a storage data structure, wherein the storage data structure stores information corresponding to a group of code resources for use by services executable by a second device comprising a second processor (Fig. 1; par. 0016, the illustrated system 100 includes or is communicably coupled with a platform system 150, a first development system 102 [comprising processor 106], a second development system 170, and a network 148; par. 0042 Memory 162 … may store any other appropriate data, such as VPN applications, firmware logs and policies, firewall policies, a security or access log, print or other reporting files, as well as others. For example, illustrated memory 162 includes platform code 164 and change database 166; par. 0018 … The first development system 102 is described herein in terms of communicating with platform system 150 and second development system 170 [comprising processor 174], as well as other systems communicably coupled to network 148; par. 0021 … In some instances, one or more of the illustrated components may be included within network 148 as one or more cloud-based services or operations. For example, the first development system 102 may be cloud-based services);
based on deployment of a change to a first code resource of the group of code resources (par. 0018 … first development system 102 may receive a list of changed core objects from the platform system 150), searching, by the first device, the storage data structure to identify a first service that was implicated by the change to the first code resource (par. 0024 The first development system 102 includes one or more software and/or firmware components that implement the change database analyzer 112. The change database analyzer 112 can provide functionality associated with communicating with notification module 160 in platform system 150 to receive a list of changed core objects and identifying code and metadata definitions from development code 126 that are dependent upon each changed core object (e.g., dependent objects in development code with reference to each changed core object in platform code); and
based on the first service being implicated, determining, by the first device, the first service has a dependency on the change to the first code resource (par. 0024 … For example, an array of changed core objects [i] is received either from the notification module 160 or by reading the changed database 166. For each changed core object i, the change database analyzer 112 identifies a list of dependent objects j. As a result, an array of dependent objects [i,j] is created. The created array of dependent objects are stored in dependent object database 130).

As per claim 2, Eberlein further teaches wherein the first service dependency on the change to the first code resource comprises that the first service is configured to depend on code of the first code resource that was changed by the change to the first code resource (par. 0029 … The “where used” table 128 stores locations of the identified dependent objects in the first development system 102. Developer of the first development system 102 can use the “where used” table 128 to identify where changes may need to be made. The dependent object database 130 stores the created array [i,j] of dependent objects. For each entry in the array [i,j], a reference to core object i (e.g., location of core object i in the platform system, and/or name of core object i) and a reference to dependent object j dependent upon core object i (e.g., location of dependent object j in the first development system, and/or name of dependent object j) are stored. The reference to dependent object j is a reference to the “before” status (e.g., the old code) before the change is performed).

As per claim 3, Eberlein further teaches wherein the storage data structure describes a configuration management code base (par. 0040 The core development platform 156 represents an application, set of applications, software, software modules, or combination of software and hardware used to perform operations related to developing platform code in the platform system 150. In the present solution, the core development platform 156 can perform operations including developing new platform code (e.g., developing a new product), monitoring changed core objects during the development process, and notifying other development systems (e.g., first development system 102 and second development system 170) about the changed core objects. As illustrated, the core development platform 156 includes a change monitor module 158 and a notification module 160).

As per claim 4, Eberlein further teaches wherein the group of code resources comprises a computer file system, wherein the ones of the group of code resources comprise ones of a group of resource files stored in the computer file system, and wherein the first code resource corresponds to a first resource file of the group of resource files (par. 0043 The platform code 164 stores the newly developed platform code by the core development platform 156. In some implementations, a new product is released and distributed to development systems from the platform code 164. In some implementations, the platform code 164 also stores an old platform code (e.g., old product) in addition to the new platform code; par. 0017 … illustrated first development system 102, second development system 170, and platform system 150 may each be adapted to execute any operating system, including Linux, UNIX, Windows, Mac OS®, Java™, Android™, or iOS).

As per claim 10, Eberlein further teaches: determining, by the first device, determining that code resources of the group of code resources are able to be accessed (par. 0014 … The core object changes performed in system code or platform code not only require changes in custom code, but also changes in high layer software components (e.g., system add-ons, partner add-ons, customized software based on the platform code, and industry solutions). As a result, there may exist a large set of code adjustments performed in high layer software components as a reaction to the platform change. This solution finds code fragments in higher level components changed as a consequence of a platform change and provides them as examples to other developers. More specifically, this solution analyzes code development in high layer software components automatically and builds an example database with sample code fragments created as a reaction to the platform change, and in response to identifying that code fragments relevant to the change have been modified. These sample code fragments can be accessed via hyperlinks in a task list).

As per claim 11, Eberlein further teaches: identifying, by the first device, a change in composition of the group of code resources, and updating the storage data structure to identify services that are implicated by the change in composition (par. 0014 … The core object changes performed in system code or platform code not only require changes in custom code, but also changes in high layer software components (e.g., system add-ons, partner add-ons, customized software based on the platform code, and industry solutions). As a result, there may exist a large set of code adjustments performed in high layer software components as a reaction to the platform change. This solution finds code fragments in higher level components changed as a consequence of a platform change and provides them as examples to other developers. More specifically, this solution analyzes code development in high layer software components automatically and builds an example database with sample code fragments created as a reaction to the platform change, and in response to identifying that code fragments relevant to the change have been modified. These sample code fragments can be accessed via hyperlinks in a task list).

As per claim 12, Eberlein teaches the invention including a first device, comprising:
a memory (page 11, claim 20, computer readable medium) that stores computer executable components; and
a first processor (page 11, claim 20, one or more computers) that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
a deployer that deploys a change to a code resource comprised in a list of code resources for use by services executable by a second device comprising a second processor (par. 0042 platform system 150 … Memory 162 … may store any other appropriate data, such as VPN applications, firmware logs and policies … illustrated memory 162 includes platform code 164 and change database 166), and
a dependency lister that receives an indication that a service is implicated by the change to the code resource, (par. 0018 … first development system 102 may receive a list of changed core objects from the platform system 150) wherein, in response to deployment of the change to the code resource of the code resources, the second device searched the list of code resources to identify the service implicated by the change to the code resource (par. 0024 The first development system 102 includes one or more software and/or firmware components that implement the change database analyzer 112. The change database analyzer 112 can provide functionality associated with communicating with notification module 160 in platform system 150 to receive a list of changed core objects and identifying code and metadata definitions from development code 126 that are dependent upon each changed core object (e.g., dependent objects in development code with reference to each changed core object in platform code).

As per claim 13, it is a first device having similar limitations as claim 2. Thus, claim 13 is rejected for the same rationale as applied to claim 2.

As per claim 14, Eberlein teaches wherein the code resources referenced by the list of code resources correspond to resource files stored in a computer file system, and wherein the second device searched the configuration management code base to identify a resource file corresponding to the code resource (par. 0024 The first development system 102 includes one or more software and/or firmware components that implement the change database analyzer 112. The change database analyzer 112 can provide functionality associated with communicating with notification module 160 in platform system 150 to receive a list of changed core objects and identifying code and metadata definitions from development code 126 that are dependent upon each changed core object (e.g., dependent objects in development code with reference to each changed core object in platform code).

As per claim 16, Eberlein teaches wherein the indication that the service is implicated by the change to the code resource comprises an indication that the service comprises a configuration that depends on code of the code resource that was changed by the change (par. 0029 … The “where used” table 128 stores locations of the identified dependent objects in the first development system 102. Developer of the first development system 102 can use the “where used” table 128 to identify where changes may need to be made. The dependent object database 130 stores the created array [i,j] of dependent objects. For each entry in the array [i,j], a reference to core object i (e.g., location of core object i in the platform system, and/or name of core object i) and a reference to dependent object j dependent upon core object i (e.g., location of dependent object j in the first development system, and/or name of dependent object j) are stored. The reference to dependent object j is a reference to the “before” status (e.g., the old code) before the change is performed).

As per claim 17, it is a non-transitory machine-readable medium having similar limitations as claim 1. Thus, claim 17 is rejected for the same rationale as applied to claim 1.

As per claim 18, it is a non-transitory machine-readable medium having similar limitations as claim 2. Thus, claim 18 is rejected for the same rationale as applied to claim 2.

As per claim 19, Eberlein teaches wherein code resources referenced by the group of code resources correspond to resource files stored in a computer file system, and wherein the searching the services executable by the second device comprises searching a configuration management code base to identify a service file corresponding to the service (par. 0024 The first development system 102 includes one or more software and/or firmware components that implement the change database analyzer 112. The change database analyzer 112 can provide functionality associated with communicating with notification module 160 in platform system 150 to receive a list of changed core objects and identifying code and metadata definitions from development code 126 that are dependent upon each changed core object (e.g., dependent objects in development code with reference to each changed core object in platform code).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6-7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein as applied to claim 1, and further in view of Vissamsetty et al. (U.S. Pub. No. 20170026387 A1).

As per claim 5, Eberlein further teaches wherein the computer file system comprises a Linux operating system (par. 0017 … illustrated first development system 102, second development system 170, and platform system 150 may each be adapted to execute any operating system, including Linux, UNIX, Windows, Mac OS®, Java™, Android™, or iOS; par. 0042 … Additionally, memory 162 may store any other appropriate data, such as VPN applications, firmware logs and policies, firewall policies, a security or access log, print or other reporting files, as well as others. For example, illustrated memory 162 includes platform code 164 and change database 166).
Eberlein does not expressly disclose: wherein searching for the first service is based on a Linux audit system.
However, Vissamsetty teaches: wherein searching for the first service is based on a Linux audit system (par. 0175 … For example, among other things the Linux Audit System has the ability to watch file accesses and monitor system calls (c.opensuse.org/products/draft/SLES/SLES-security_sd_draft/cha.audit.comp.html, Chapter 30, Understanding Linux Audit); [0176] In general, monitored activities may include any of the following: [0177] 1. file access [0178] 2. file modification [0179] 3. file transfers (incoming or outgoing) [0180] 4. directory creation/destruction [0181] 5. registry queries & modifications [0182] 6. new-process creation [0183] 7. process destruction [0184] 8. input/output, including use of cameras and other peripherals [0185] 9. keystroke and mouse capture/logging [0186] 10. display activity [0187] 11. installation or removal of agents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Eberlein by incorporating the Linux Audit System as disclosed by Vissamsetty because it would provide the ability to watch file accesses and monitor system calls including activities such as file modifications and installation and removal of files/agents, with predictable results.

As per claim 6, Eberlein further teaches generating, by the first device, dependency information corresponding to a dependency relationships between the first service and the first code resource, wherein the generating is based on monitoring code resources accessed by operation of the first service (par. 0003 … method includes the following: identifying a set of modified objects at a platform system with which code in a first development system is associated, determining at least one development artifact in the code of the first development system dependent upon at least one of the modified objects, monitoring changes to the code of the first development system for changes to development artifacts dependent upon the at least one modified object, and in response to determining that a change to a particular development artifact dependent upon the at least one modified object, automatically storing information associated with the change to the particular development artifact into the example database which stores examples of changes to code associated with the set of modified objects.); and 
storing, by the first device, the dependency information in the storage data structure (par. 0024 … For example, an array of changed core objects [i] is received either from the notification module 160 or by reading the changed database 166. For each changed core object i, the change database analyzer 112 identifies a list of dependent objects j. As a result, an array of dependent objects [i,j] is created. The created array of dependent objects are stored in dependent object database 130).

As per claim 7, Eberlein further teaches wherein monitoring the code resources accessed comprises monitoring resource files accessed by operation of the first service (par. 0041 The change monitor module 158 monitors the new platform code development process for any core object that has been changed during the process and stores the changed core objects in the change database 166).

As per claim 15, it is a first device having similar limitations as claim 5. Thus, claim 15 is rejected for the same rationale as applied to claim 5.

As per claim 20, it is a non-transitory machine-readable medium having similar limitations as claim 5. Thus, claim 20 is rejected for the same rationale as applied to claim 5.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein as applied to claim 1, and further in view of Neary et al. (U.S. Pub. No. 20130339947 A1).
 
As per claim 8, Eberlein teaches the limitations of claim 1. Eberlein does not expressly teach: based on a second service being implicated by the change to the first code resource filtering, by the first device, the first code resource from the group of code resources.
However, Neary teaches: based on a second service being implicated [dependent] by the change to the first code resource filtering, by the first device, the first code resource from the group of code resources (par. 0021] Further, the service module (106) is operatively connected to the rules engine (107). In one or more embodiments of the invention, the rules engine (107) is an entity within the hypervisor (104) that is configured to generate and store rules that are executed when a service is migrated. Accordingly, the rules engine (107) may be a repository for rules or a suitable data structure for storing rules associated with services. For example, the rules engine (107) may be configured to store dependency rules associated with each service, which dictate which services are dependent on others or which services are dependent on particular source VE parameters. Other types of rules may be rules which dictate whether particular services must be stopped on the source VE before migration, or whether the particular services can be running in two VEs simultaneously for a predetermined period of time. For example, each service may include a rule that states whether the service is installable, relocatable, or scalable. Rules may also include triggers for each service. In one or more embodiments of the invention, triggers are hardware resource requirement thresholds for each service. Rules generated by or stored in the rules engine (107) may be pre-defined, default rules, or user-defined rules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Eberlein by incorporating the teaching of Neary because it would provide for filtering code resources at least based on the dependency rules associated with each service.

As per claim 9, Neary further teaches wherein the filtering the first code resource from the group of code resources depends upon a threshold number of services depending upon the first code resource ([par. 0021], Further, the service module (106) is operatively connected to the rules engine (107). In one or more embodiments of the invention, the rules engine (107) is an entity within the hypervisor (104) that is configured to generate and store rules that are executed when a service is migrated. Accordingly, the rules engine (107) may be a repository for rules or a suitable data structure for storing rules associated with services. For example, the rules engine (107) may be configured to store dependency rules associated with each service, which dictate which services are dependent on others or which services are dependent on particular source VE parameters. Other types of rules may be rules which dictate whether particular services must be stopped on the source VE before migration, or whether the particular services can be running in two VEs simultaneously for a predetermined period of time. For example, each service may include a rule that states whether the service is installable, relocatable, or scalable. Rules may also include triggers for each service. In one or more embodiments of the invention, triggers are hardware resource requirement thresholds for each service. Rules generated by or stored in the rules engine (107) may be pre-defined, default rules, or user-defined rules.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195